J-S38044-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                             Appellee

                        v.

STEPHEN HARLEY ZUBER

                             Appellant              No. 2973 EDA 2015


           Appeal from the Judgment of Sentence November 1, 2013
                in the Court of Common Pleas of Lehigh County
             Criminal Division at No(s): CP-39-CR-0004397-2012


BEFORE: FORD ELLIOTT, P.J.E., OLSON, J., and JENKINS, J.

MEMORANDUM BY JENKINS, J.:                            FILED JULY 15, 2016

        Appellant Stephen Harley Zuber (“Appellant”) appeals from the

November 1, 2013 judgment of sentence entered in the Lehigh County Court

of Common Pleas following his bench trial convictions for criminal attempt –

homicide,1 aggravated assault,2 firearms not to be carried without a license,3

and endangering the welfare of a child (“EWOC”).4 Appellant’s counsel has




____________________________________________


1
    18 Pa.C.S. § 901.
2
    18 Pa.C.S. § 2702.
3
    18 Pa.C.S. § 6106.
4
    18 Pa.C.S. § 4304.
J-S38044-16



filed an Anders5 brief, together with a petition to withdraw as counsel. We

affirm the judgment of sentence and grant counsel’s petition to withdraw.

        The relevant facts and procedural history of this appeal are as follows.

On the evening of August 31, 2012, Appellant’s girlfriend, Ashley Johnson

(“Victim”), thinking Appellant was out purchasing drugs, left their shared

residence in her car and drove about the neighborhood in search of

Appellant. The couple’s five-year-old son was in the car with Victim. Not

finding Appellant, Victim and the child returned to the home where Appellant

was waiting on the front porch.

        Victim parked her car across the street and exited to shout to

Appellant that she and the child were going to stay elsewhere for the night.

Angered, Appellant approached the vehicle and pleaded with Victim to leave

the child with him.      Victim refused and locked herself and the child in the

vehicle.   Appellant continued to plead with Victim, and then punched the

driver’s side window of the car. Victim turned to find her keys so she could

start the car and leave the area. When she turned back to look at Appellant,

she saw he had a gun. Appellant then shot Victim twice.

        Bleeding from two gunshot wounds to her arm and chest, 6 Victim

exited the car and went across the street to find help. She turned and saw
____________________________________________


5
    Anders v. California, 386 U.S. 738 (1967).
6
 Victim remained in the hospital for three days following the shooting.
Medical personnel were ultimately unable to remove the bullet that remains
(Footnote Continued Next Page)


                                           -2-
J-S38044-16



Appellant again pointing the gun at her. She pleaded with him not to shoot,

and he told her, “it doesn’t matter anymore.                I’m already going to jail.”

Victim ran into a nearby home and called 911. Ultimately, the police arrived

and took Victim to the hospital.

      In the meantime, Appellant removed his son from the vehicle and took

him to their house.        Police arrived at the residence and, seeing Appellant

was armed, called in an emergency response team.                   Noticing the police

presence outside his house, Appellant gathered several weapons from

around the home.

      After an hour-long standoff, Appellant went outside to speak with

police. The police urged Appellant to release his son and hand himself over.

Appellant refused and informed the police that if they attempted to enter his

home, he would “shoot first and ask questions later.” After a second hour of

standoff, police forcibly removed Appellant’s son and placed Appellant under

arrest.

      Appellant proceeded to a bench trial on September 17-19, 2013, at the

conclusion   of   which      the    trial   court   found   Appellant   guilty   on   the

aforementioned         charges.      After    the   preparation   of    a   pre-sentence

investigation report, on November 1, 2013, the trial court sentenced

Appellant to an aggregate sentence of 20 to 40 years’ incarceration.

                       _______________________
(Footnote Continued)

in her chest. Victim suffered pain and physical limitations for months after
the incident.



                                             -3-
J-S38044-16



Specifically, the trial court sentenced Appellant to 16½ to 33 years’

incarceration on the attempted homicide conviction, 1½ to 3 years’

incarceration on the firearms not to be carried without a license conviction,

and 2 to 4 years’ incarceration on the EWOC conviction.7

        Appellant filed a post-sentence motion challenging the sufficiency of

and weight of the trial evidence and, in the alternative, requesting

reconsideration of the sentence. After conducting a hearing, the trial court

denied Appellant’s post-sentence motion on March 12, 2014. Appellant did

not file a direct appeal.

        Appellant subsequently filed a pro se motion pursuant to the Post

Conviction Relief Act (“PCRA”), 42 Pa.C.S. § 9541 et seq., seeking the

reinstatement of his direct appeal rights. On September 2, 2015, the PCRA

court granted the PCRA petition, and Appellant’s appointed counsel filed a

notice of appeal on September 30, 2015.

        On October 1, 2015, the trial court ordered Appellant to file a concise

statement of matters complained of on appeal pursuant to Pa.R.A.P.

1925(b). On November 16, 2015, counsel filed a notice of intent to file an

Anders brief with this Court pursuant to Pa.R.A.P. 1925(c)(4). 8            On


____________________________________________


7
    The remaining convictions merged for sentencing purposes.
8
  In response to this notice, on November 18, 2015, the trial court filed a
Pa.R.A.P. 1925(a) opinion indicating it would not address any appellate
issues.



                                           -4-
J-S38044-16



December 7, 2015, counsel filed the Anders brief together with an

application to withdraw as counsel.            Appellant filed no further submissions

either pro se or through privately-retained counsel.

        As previously noted, Appellant’s counsel has filed an application

seeking to withdraw from representation pursuant to Anders v. California

and its Pennsylvania counterpart, Commonwealth v. Santiago.9                  Before

addressing the merits of Appellant’s underlying issues presented, we must

first pass on counsel’s petition to withdraw. Commonwealth v. Goodwin,

928 A.2d 287, 290 (Pa.Super.2007) (en banc).

        Prior to withdrawing as counsel on a direct appeal under Anders,

counsel must file a brief that meets the requirements established by our

Supreme Court in Santiago. The brief must:

        (1) provide a summary of the procedural history and facts, with
        citations to the record; (2) refer to anything in the record that
        counsel believes arguably supports the appeal; (3) set forth
        counsel’s conclusion that the appeal is frivolous; and (4) state
        counsel’s reasons for concluding that the appeal is frivolous.
        Counsel should articulate the relevant facts of record, controlling
        case law, and/or statutes on point that have led to the
        conclusion that the appeal is frivolous.

Santiago, 978 A.2d at 361. Counsel must also provide the appellant with a

copy of the Anders brief, together with a letter that advises the appellant of

his or her right to “(1) retain new counsel to pursue the appeal; (2) proceed

pro se on appeal; or (3) raise any points that the appellant deems worthy of
____________________________________________


9
    978 A.2d 349 (Pa.2009).



                                           -5-
J-S38044-16



the court’s attention in addition to the points raised by counsel in the

Anders        brief.”   Commonwealth v. Nischan, 928              A.2d 349, 353

(Pa.Super.2007).         Substantial compliance with these requirements is

sufficient.        Commonwealth          v.    Wrecks,   934   A.2d   1287,   1290

(Pa.Super.2007). “After establishing that the antecedent requirements have

been met, this Court must then make an independent evaluation of the

record to determine whether the appeal is, in fact, wholly frivolous.”

Commonwealth v. Palm, 903 A.2d 1244, 1246 (Pa.Super.2006).

       Instantly, counsel contemporaneously filed a petition to withdraw as

counsel with the Anders brief. The petition states counsel’s determination

that no non-frivolous appellate issues exist.        See Petition to Withdraw As

Counsel, ¶ 6. The petition further explains that counsel notified Appellant of

the withdrawal request and forwarded a copy of the brief to Appellant

together with a letter explaining his right to proceed pro se or with new,

privately-retained counsel to raise any additional points or arguments that

Appellant believed had merit.           See id. at ¶¶ 8-9; see also Letter to

Appellant, January 25, 2016.10           In the Anders brief, counsel provides a
____________________________________________


10
   Counsel originally forwarded a copy of the Anders brief to Appellant as an
enclosure to a December 7, 2015, letter that explained Appellant had the
right to proceed pro se or with privately-retained counsel if this Court
allowed counsel to withdraw. See Letter to Appellant, December 7, 2015.
This Court issued a per curiam order on January 19, 2016 explaining that
counsel had improperly framed Appellant’s ability to respond to counsel’s
motion to withdraw and the Anders brief as contingent on this Court’s grant
of counsel’s motion to withdraw. See Order, January 19, 2016. Counsel
(Footnote Continued Next Page)


                                           -6-
J-S38044-16



summary of the facts and procedural history of the case with citations to the

record, refers to evidence of record that might arguably support the issue

raised on appeal, provides citations to relevant case law, and states his

conclusion that the appeal is wholly frivolous and his reasons therefor. See

Anders Brief, pp. 6-7. Accordingly, counsel has substantially complied with

the requirements of Anders and Santiago.

      The Anders brief raises claims challenging the sufficiency and weight

of the evidence, as well as claims that the trial court improperly sentenced

Appellant. See Anders Brief, pp. 9-26.11 As Appellant filed neither a pro se

brief nor a counseled brief with new, privately-retained counsel, we review

this appeal based on the issues of arguable merit raised in the Anders brief.

      First, Appellant challenges the sufficiency of the evidence proffered by

the Commonwealth to convict him of attempted homicide, aggravated

assault, firearms not to be carried without a license, and EWOC.         See

Anders Brief, pp. 9-17.

      When examining a challenge to the sufficiency of evidence, our

standard of review is as follows:
                       _______________________
(Footnote Continued)

sent Appellant a second letter on January 25, 2016, explaining his error and
instructing Appellant that he had the current right to pursue the appeal pro
se or with privately-retained counsel. See Letter to Appellant, January 25,
2016.
11
   The Anders brief does not include a statement of the issues raised on
appeal as required by Pa.R.A.P. 2116. However, these issues are easily
discernable from the body of the argument portion of the brief.



                                            -7-
J-S38044-16


     The standard we apply in reviewing the sufficiency of the
     evidence is whether viewing all the evidence admitted at trial in
     the light most favorable to the verdict winner, there is sufficient
     evidence to enable the fact-finder to find every element of the
     crime beyond a reasonable doubt. In applying [the above] test,
     we may not weigh the evidence and substitute our judgment for
     the fact-finder. In addition, we note that the facts and
     circumstances established by the Commonwealth need not
     preclude every possibility of innocence. Any doubts regarding a
     defendant’s guilt may be resolved by the fact-finder unless the
     evidence is so weak and inconclusive that as a matter of law no
     probability of fact may be drawn from the combined
     circumstances. The Commonwealth may sustain its burden of
     proving every element of the crime beyond a reasonable doubt
     by means of wholly circumstantial evidence.           Moreover, in
     applying the above test, the entire record must be evaluated and
     all evidence actually received must be considered. Finally, the
     [trier] of fact while passing upon the credibility of witnesses and
     the weight of the evidence produced, is free to believe all, part
     or none of the evidence.

Commonwealth v. Hansley, 24 A.3d 410, 416 (Pa.Super.2011), appeal

denied, 32 A.3d 1275 (Pa.2011) (quoting Commonwealth v. Jones, 874

A.2d 108, 120-21 (Pa.Super.2005)).

     Appellant was convicted of the following statutorily defined crimes:

     § 901. Criminal attempt

     (a) Definition of attempt.--A person commits an attempt
     when, with intent to commit a specific crime, he does any act
     which constitutes a substantial step toward the commission of
     that crime.

18 Pa.C.S. § 901.

     § 2702. Aggravated assault

     (a) Offense defined.--A person is guilty of aggravated assault
     if he:

        (1) attempts to cause serious bodily injury to another, or
        causes such injury intentionally, knowingly or recklessly


                                    -8-
J-S38044-16


         under circumstances manifesting extreme indifference to
         the value of human life[.]

18 Pa.C.S. § 2702.

      § 6106. Firearms not to be carried without a license

      (a) Offense defined.--

         (1) Except as provided in paragraph (2), any person who
         carries a firearm in any vehicle or any person who carries a
         firearm concealed on or about his person, except in his
         place of abode or fixed place of business, without a valid
         and lawfully issued license under this chapter commits a
         felony of the third degree.

18 Pa.C.S. § 6106.

      § 4304. Endangering welfare of children

      (a) Offense defined.--

         (1) A parent, guardian or other person supervising the
         welfare of a child under 18 years of age, or a person that
         employs or supervises such a person, commits an offense
         if he knowingly endangers the welfare of the child by
         violating a duty of care, protection or support.

18 Pa.C.S. § 4304.

      Here, viewing all of the evidence in the light most favorable to the

Commonwealth, there was sufficient evidence for the court to find that

Appellant used a unlicensed handgun to inflict injury on a vital part of

Victim’s body while Victim sat in the front seat of a vehicle in which

Appellant’s and Victim’s 5-year-old son was also present. Thus, there was

sufficient evidence to enable the fact-finder to find every element of

Appellant’s crimes beyond a reasonable doubt. We agree with counsel that a

challenge to the sufficiency of the evidence would be frivolous.




                                     -9-
J-S38044-16



      Next, Appellant alleges the trial court erred by denying his post-

sentence motion for a new trial based on the allegation that the guilty

verdicts were against the weight of the evidence. See Anders Brief, pp. 17-

20. Effectively, Appellant claims that the trial court should have believed his

testimony that he accidentally shot Victim. See id.

      The denial of a new trial based on a lower court’s determination that

the verdict was not against the weight of the evidence is one of the least

assailable reasons for granting or denying a new trial. Commonwealth v.

Clay, 64 A.3d 1049, 1055 (Pa.2013).          This Court reviews weight of the

evidence claims pursuant to the following standard:

      A motion for new trial on the grounds that the verdict is contrary
      to the weight of the evidence, concedes that there is sufficient
      evidence to sustain the verdict. Thus, the trial court is under no
      obligation to view the evidence in the light most favorable to the
      verdict winner. An allegation that the verdict is against the
      weight of the evidence is addressed to the discretion of the trial
      court. A new trial should not be granted because of a mere
      conflict in the testimony or because the judge on the same facts
      would have arrived at a different conclusion. A trial judge must
      do more than reassess the credibility of the witnesses and allege
      that he would not have assented to the verdict if he were a
      juror. Trial judges, in reviewing a claim that the verdict is
      against the weight of the evidence do not sit as the thirteenth
      juror. Rather, the role of the trial judge is to determine that
      notwithstanding all the facts, certain facts are so clearly of
      greater weight that to ignore them or to give them equal weight
      with all the facts is to deny justice.

Commonwealth v. Widmer, 744 A.2d 745, 751-52 (Pa.2000) (internal

citations, quotations, and footnote omitted).




                                    - 10 -
J-S38044-16



       Stated differently, a court may award a new trial because the verdict is

against the weight of the evidence only when the verdict is so contrary to

the evidence as to shock one’s sense of justice,12 “such that right must be

given another opportunity to prevail.” Commonwealth v. Goodwine, 692

A.2d 233, 236 (Pa.Super.1997).            Moreover, appellate review of a weight

claim consists of a review of the trial court’s exercise of discretion, not a

review of the underlying question of whether the verdict is against the

weight of the evidence.        Widmer, 744 A.2d at 753.      When reviewing the

trial court’s determination, this Court gives the gravest deference to the

findings of the court below. We review the court’s actions for an abuse of

discretion. Id.

       Simply stated, the trial court’s verdict in this matter illustrates that the

trial court found the witness testimony regarding Appellant’s conduct prior

to, during, and after the shooting, coupled with expert police testimony

explaining that the unlikeliness of the gun discharging accidentally to be

____________________________________________


12
  This Court has explained the notion of “shocking to one’s sense of justice”
as follows:

       When the figure of Justice totters on her pedestal, or when the
       jury’s verdict, at the time of its rendition, causes the trial judge
       to lose his breath, temporarily, and causes him to almost fall
       from the bench, then it is truly shocking to the judicial
       conscience.

Commonwealth v. Davidson, 860 A.2d 575, 581 (Pa.Super.2004)
(internal citations and quotations omitted).



                                          - 11 -
J-S38044-16



more credible than Appellant’s testimony to the contrary. Our review of the

trial transcript reveals the trial court did not abuse its discretion in denying a

new trial based on the weight of the evidence.          Accordingly, Appellant’s

weight of the evidence claim fails.

      Finally, Appellant’s sentencing challenges also lack merit.

      First, Appellant argues his sentence imposed for attempted homicide

was illegal because it exceeded the 20-year maximum for first-degree

felonies. See Anders Brief, pp. 21-23.

      Primarily, we observe:

      “A challenge to the legality of a sentence . . . may be
      entertained as long as the reviewing court has jurisdiction.”
      Commonwealth v. Borovichka, 18 A.3d 1242, 1254
      (Pa.Super.2011) (citation omitted). It is also well-established
      that “[i]f no statutory authorization exists for a particular
      sentence, that sentence is illegal and subject to correction.”
      Commonwealth v. Rivera, 95 A.3d 913, 915 (Pa.Super.2014)
      (citation omitted). “An illegal sentence must be vacated.” Id.
      “Issues relating to the legality of a sentence are questions of
      law[.] . . . Our standard of review over such questions is de novo
      and our scope of review is plenary.” Commonwealth v. Akbar,
      91 A.3d 227, 238 (Pa.Super.2014) (citations omitted).

Commonwealth v. Wolfe, 106 A.3d 800, 801-02 (Pa.Super.2014).

      Ordinarily, a conviction for a first-degree felony carries with it a

statutory maximum penalty of 20 years.            See 18 Pa.C.S. § 1103(1).

However, the Crimes Code further provides in section 1102 regarding

murder and attempted murder:

      Notwithstanding section 1103(1) (relating to sentence of
      imprisonment for felony), a person who has been convicted of
      attempt, solicitation or conspiracy to commit murder, . . . where


                                      - 12 -
J-S38044-16


      serious bodily injury results may be sentenced to a term of
      imprisonment which shall be fixed by the court at not more than
      40 years. Where serious bodily injury does not result, the
      person may be sentenced to a term of imprisonment which shall
      be fixed by the court at not more than 20 years.

18 Pa.C.S. § 1102(c).

      Implicit to his challenge to the legality of the sentence, Appellant

challenges the sufficiency of the evidence as it relates to the court’s finding

of serious bodily injury.   See Anders Brief, pp. 21-22.     The Crimes Code

defines “serious bodily injury” thusly:

      Bodily injury which creates a substantial risk of death or which
      causes serious, permanent disfigurement, or protracted loss or
      impairment of the function of any bodily member or organ.

18 Pa.C.S. § 2301. This Court has found a broken jaw and a broken nose to

constitute serious bodily injuries.   See Commonwealth v. Nichols, 692

A.2d 181 (Pa.Super.1997) (broken jaw); Commonwealth v. Caterino, 678

A.2d 389 (Pa.Super.1996) (broken nose).

      Here, that Victim suffered serious bodily injury cannot be reasonably

argued, with or without medical testimony. Victim suffered gunshot wounds

to the arm and the chest. She suffered prolonged pain and limitations as a

result of these injuries.   Appellant’s argument that expert testimony was

required to illustrate that Victim suffered serious bodily injury as a result of

being shot twice is unconvincing.     Determining whether a bullet wound to

the chest presents a serious bodily injury does not require expert testimony.

See Commonwealth v. Robertson, 874 A.2d 1200, 1207 (Pa.Super.2005)

(noting that laymen can conclude without expert testimony that the head,


                                      - 13 -
J-S38044-16



neck, and stomach are vital areas of the human body).        Thus, there was

sufficient evidence for the trial court to find Victim suffered serious bodily

injury. Accordingly, the trial court properly sentenced Appellant pursuant to

18 Pa.C.S. § 1102(c), and the sentence is not illegal.

      Likewise, the trial court did not abuse its discretion in sentencing

Appellant.

      “Challenges to the discretionary aspects of sentencing do not entitle a

petitioner to review as of right.”      Commonwealth v. Caldwell, 117 A.3d

763, 768 (Pa.Super.2015), appeal denied, 126 A.3d 1282 (Pa.2015). Before

this Court can address such a discretionary challenge, an appellant must

satisfy the following four-part test:

      (1) whether appellant has filed a timely notice of appeal, see
      Pa.R.A.P. 902 and 903; (2) whether the issue was properly
      preserved at sentencing or in a motion to reconsider and modify
      sentence, see Pa.R.Crim.P. [720]; (3) whether appellant’s brief
      has a fatal defect, Pa.R.A.P. 2119(f); and (4) whether there is a
      substantial question that the sentence appealed from is not
      appropriate under the Sentencing Code.

Id.   “The determination of whether a particular issue raises a substantial

question is to be evaluated on a case-by-case basis.” Commonwealth v.

Fiascki, 886 A.2d 261, 263 (Pa.Super.2005). “Generally, however, in order

to establish a substantial question, the appellant must show actions by the

sentencing court inconsistent with the Sentencing Code or contrary to the

fundamental norms underlying the sentencing process.”       Commonwealth

v. Titus, 816 A.2d 251, 255 (Pa.Super.2003).



                                        - 14 -
J-S38044-16



       Here, Appellant filed a timely notice of appeal and preserved his issues

in a motion for reconsideration of sentence.             Appellant’s brief does not

include a statement of the reasons relied upon for allowance of appeal

pursuant to Pa.R.A.P. 2119(f). However, because this is an Anders brief,

we will overlook this deficiency and determine whether Appellant has raised

a substantial question for review and, if so, proceed to a discussion of the

merits    of   the    claim.     See    Pa.R.A.P.   2119(f);     Commonwealth        v.

Tuladziecki, 522 A.2d 17 (Pa.1987).

       “A substantial question will be found where the defendant advances a

colorable argument that the sentence imposed is either inconsistent with a

specific provision of the [sentencing] code or is contrary to the fundamental

norms     which      underlie   the   sentencing    process.”    Commonwealth        v.

Christine, 78 A.3d 1, 10 (Pa.Super.2013) (internal citations omitted); see

also 42 Pa.C.S. § 9781(b). “We determine whether a particular case raises a

substantial question on a case-by-case basis.”             Id.       A bald or generic

assertion that a sentence is excessive does not, by itself, raise a substantial

question justifying this Court’s review of the merits of the underlying claim.

Id.;     see   also     Commonwealth        v.     Harvard,     64    A.3d   690,   701

(Pa.Super.2013).        Additionally, a claim that a sentence is unreasonable

because the trial court decided to run certain portions of it consecutive to

one another also does not raise a substantial question for our review. See

Commonwealth v. Marts, 889 A.2d 608, 612 (Pa.Super.2005) (a claim




                                         - 15 -
J-S38044-16



that the consecutive nature of sentences violates the Sentencing Code fails

to raise a substantial question for review).

      Further, “[t]his Court has held on numerous occasions that a claim of

inadequate consideration of mitigating factors does not raise a substantial

question for our review.”        Commonwealth v. Disalvo, 70 A.3d 900, 903

(Pa.Super.2013); see also Commonwealth v. Ratushny, 17 A.3d 1269,

1273 (Pa.Super.2011) (“argument that the sentencing court failed to

adequately consider mitigating factors in favor of a lesser sentence does not

present      a     substantial    question      appropriate      for   our      review.”);

Commonwealth v.            Ladamus,       896      A.2d   592,   595   (Pa.Super.2006)

(“[A]ppellant’s contention that the trial court did not adequately consider a

mitigating       circumstance    when    imposing     sentence     does   not    raise   a

substantial question sufficient to justify appellate review of the merits of

such claim.”).        However, a challenge to the consecutive imposition of

sentences as unduly excessive together with a claim that the court failed to

consider     mitigating    factors      does    present    a     substantial    question.

Commonwealth v. Swope, 123 A.3d 333, 340 (Pa.Super.2015).

      Here, Appellant alleges that the trial court imposed an unduly harsh

sentence by imposing consecutive sentences without adequately considering




                                          - 16 -
J-S38044-16



certain mitigating factors.13 See Anders Brief, 23-24. Based on the above

authority, we conclude that Appellant raises a substantial question for

review.    See Swope, supra.             We will therefore address the merits of

Appellant’s discretionary aspects of sentencing claim.

       We review discretionary aspects of sentence claims under the following

standard of review:

             If this Court grants appeal and reviews the sentence, the
       standard of review is well-settled: sentencing is vested in the
       discretion of the trial court, and will not be disturbed absent a
       manifest abuse of that discretion.        An abuse of discretion
       involves a sentence which was manifestly unreasonable, or
       which resulted from partiality, prejudice, bias or ill will. It is
       more than just an error in judgment.

Commonwealth v. Malovich, 903 A.2d 1247, 1252-53 (Pa.Super.2006)

(citations omitted).

       Where     a   sentencing     judge      had   the    benefit   of   a   presentence

investigation report, it is presumed that the judge was aware of all relevant

information regarding mitigating factors and the defendant’s character and

weighed     those     considerations      along      with    any      mitigating   factors.

Commonwealth v. Moury, 992 A.2d 162, 171 (Pa.Super.2010); see also

Commonwealth v. Boyer, 856 A.2d 149, 154 (Pa.Super.2004). Further, it

is well-settled that the trial court may determine, based on the facts of the

____________________________________________


13
  Specifically, Appellant alleges as mitigating factors his difficult childhood,
need for mental health treatment, and his lack of criminal history. See
Anders Brief, p. 24.



                                          - 17 -
J-S38044-16



case, whether to impose a sentence consecutively or concurrently to another

sentence being imposed.     Commonwealth v. Lilley, 978 A.2d 995, 998

(Pa.Super.2009); see also Commonwealth v. Pettersen, 49 A.3d 903,

912 (Pa.Super.2012) (appellant not entitled to a “volume discount” for

multiple offenses).

      Our review of the sentencing transcript reveals that the lower court did

not abuse its discretion.   Instead, the trial court imposed a sentence that

was consistent with the protection of the public, took into account the

gravity of the offense as it related to the impact on the life of the victim and

on the community, and considered the Appellant’s rehabilitative needs, as

required by 42 Pa.C.S. § 9721(b).

      In imposing sentence, the trial court considered the sentencing

guidelines, the pre-sentence investigation report, the circumstances of the

crimes, the arguments of counsel, the testimony of the Victim, the testimony

of the investigating police detective, and the testimony of Appellant himself.

N.T. 11/1/2013, pp. 3-17.     The trial court then sentenced Appellant to a

standard range sentence, which the court explained as follows:

      My reasons for the sentence, even though these are standard
      range sentences, . . . You do have a history of prior domestic
      violence, albeit just one case, but you do have that - - so history
      of prior domestic violence; you shot your child’s mother in front
      of your child; you failed to get aid for your child’s mother after
      you shot her - - and I don’t want this written in here, but I
      remember at the time you testified you said it was accidental
      which raises the question why wouldn’t you go and get aid if you
      did it accidentally. You created a dangerous condition for other



                                     - 18 -
J-S38044-16


      people in the neighborhood; and you created a hostage situation
      by using your three year old child as a human shield.

Id. at 28. We find no abuse of discretion in the trial court’s sentencing.

      Given the foregoing, Appellant’s sufficiency of the evidence, weight of

the evidence, and sentencing claims would all fail.     Accordingly, we agree

with counsel that Appellant’s claim is wholly frivolous.        Moreover, our

independent review of the record has revealed no other preserved issues of

arguable merit. Accordingly, we affirm the judgment of sentence.

      Judgment of sentence affirmed.         Petition to withdraw as counsel

granted.

      President Judge Emeritus Ford Elliott joins the memorandum.

      Judge Olson concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/15/2016




                                    - 19 -